Citation Nr: 1400709	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-13 721	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a temporomandibular joint (TMJ) disability, to include bruxism.  



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from September 1986 to September 2006. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


REMAND

The Veteran argues that service connection is warranted for a TMJ disability, to include bruxism.  He argues that during service, in 2003, he was shown to have steady dull pain, gum pain, and irreversible pulpitis, and that he was provided with a hard mouth guard for teeth grinding in 2005.  See Veteran's notice of disagreement, received in November 2010; Veteran's appeal (VA Form 9), dated in May 2012.  

In June 2010, the RO denied the Veteran's claim for service connection for "temporomandibular joint (TMJ) (also claimed as bruxism)."  In August 2010, the Veteran was afforded an examination, and in October 2010, the RO again denied the claim.  

The Veteran's service treatment reports show that the Veteran received treatments for dental symptoms as early as 1988, with specific complaints of gum pain as early as December 1993.  In 2003, he was noted to complain of gum and tooth pain, with findings that included possible reversible pulpitis at tooth #31, and that he was to be monitored for signs and symptoms of irreversible pulpitis.  In November 2005, he was provided with a hard mouth guard which was only to be used at night.  
 
As for the post-service medical evidence, it includes a handwritten statement from E.S.W., D.M.D., dated in September 2009, who states that the Veteran has obvious wear to his incisal edges due to grinding or clinching his teeth, that he suffers from TMJ, and that he would benefit from a night guard.  No clinical records from the clinician were included.  

In the August 2010 VA examination report, a VA D.D.M. (doctor of dental medicine) stated that the Veteran's range of motion is well within normal limits, that his TMJs (temporomandibular joints) are without popping or pain, and that he has no loss of function.  The examiner concluded, "It is not likely that his grinding is related to his service time.  These findings are based upon a clinical exam, panoramic X-ray, and review of dental records."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

The August 2010 VA opinion contains only the most minimal explanation of the bases for the opinion, and it does not discuss the relevance, if any, of the Veteran's inservice treatment, to include his being provided with a mouth guard in 2005.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Therefore, on remand, a supplemental opinion should be obtained.  The Veteran should only undergo further examination if the prior examiner is not available, or the prior examiner cannot provide the requested opinion without first examining the Veteran.

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action: 
1.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after 2010 (i.e., after the most recent medical evidence of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  After obtaining an appropriate release form from the Veteran, request clinical records from the private dentist, E.S.W., D.M.D., who provided the September 2009 statement indicating that the Veteran had TMJ.  

3.  After the development requested above has been completed, forward the claims files to the same D.D.M. who conducted the August 2010 VA examination as to the Veteran's claim for service connection for a TMJ disability, to include bruxism.  The examiner should be requested to review the claims file, including all evidence added to the file after his August 2010 opinion, and the examiner should indicate that the Veteran's C-file has been reviewed.  

All diagnosed dental and TMJ disabilities should be clearly stated.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that the Veteran has a TMJ disability, to include bruxism, that had its clinical onset during his period of service.  In his opinion, the examiner is requested to specifically discuss the relevance, if any, of the Veteran's inservice dental treatment, to include his treatment in 2003, and his being provided with a mouth guard in November 2005.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the August 2010 VA examiner is not available, or if otherwise appropriate, the Veteran should be scheduled for a new examination, in order to ascertain the nature and etiology of any TMJ disability, to include bruxism, and the examiner should provide an etiological opinion that conforms to the Board's directions, above.   

4.  Readjudicate the issue on appeal.  If the claim for service connection for a TMJ disability, to include bruxism, remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  It is reiterated that this matter must be afforded expeditious treatment because it has been advanced on the docket. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  In addition, the law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


__________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

